251 F.2d 846
UNITED STATES of America ex rel. Roy Joseph FELLS, Appellant,v.Charles GARFINKEL.
No. 12328.
United States Court of Appeals Third Circuit.
Argued January 9, 1958.
Decided January 15, 1958.

Appeal from the United States District Court for the Western District of Pennsylvania; Herbert P. Sorg, Judge.
Robert S. Grigsby, Pittsburgh, Pa., for appellant.
W. Wendell Stanton, Asst. U. S. Atty., Pittsburgh, Pa. (D. Malcolm Anderson, U. S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before MARIS, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal by the relator, an alien who has been ordered to be deported, from an order of the district court denying his petition for a writ of habeas corpus. The petitioner's contentions are stated and correctly decided in the opinion filed in the district court by Judge Sorg, 158 F.Supp. 524, with which we are in full accord and to which we need add nothing.


2
The order of the district court will be affirmed.